May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Subject: Nationwide Variable Account-12 Nationwide Life Insurance Company SEC File No.333-108894 CIK No. 0001173507 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide Variable Account-12 (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we hereby submit the form of the prospectus which has been modified from the form of the prospectus contained in Post Effective Amendment No. 13, to the Registration Statement for the Company and the Variable Account which became effective May 1, 2008, to include non-material clarifying disclosures. Please contact me direct at (614) 249-5276 if you have any questions regarding this filing. Very truly yours, Nationwide Life Insurance Company /s/ RONDA L. EVANS Ronda L. Evans Assistant General Counsel
